Citation Nr: 1207003	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that in relevant part denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2011.  A transcript of the hearing is of record. 


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice was provided to the Veteran in a letter dated in February 2008, and the Veteran had ample opportunity to respond prior to issuance of the rating decision on appeal.  The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been provided appropriate examination and has been afforded a hearing before the Board.  VA treatment records have been obtained.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to adjudicate the merits of the appeal.

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Evidence and Analysis

The Veteran is service-connected for a lumbar spine disability (postoperative laminectomy and discectomy of the lumbar spine), rated as 60 percent disabling, and a disability of the jaw (residuals of fractured jaw), rated as 10 percent disabling.  His combined evaluation for compensation is 60 percent.  Because he has a service-connected disability rated at least 60 percent, the Veteran satisfies the threshold criteria for TDIU under 38 C.F.R. § 4.16(a) and the question before the Board is whether his service-connected disabilities alone render him unable to obtain and maintain gainful employment.

The Veteran's DD Form 214 shows him to have completed high school and one-half year of college.  During service he trained as an electronics maintenance man.  The Veteran's VA educational file shows that after discharge from service he pursued college-level electronics courses, although the record does not reflect that he received a college degree.

In his formal claim for TDIU, received in June 2007, the Veteran asserted he had last worked in September 1997, and was unable to work since then due to the service-connected lumbar spine disability.  The RO sent inquiries to the two employers listed on the Veteran's claim, but neither employer was able to verify the reasons why the Veteran discontinued working. 

The Veteran submitted a letter to VA in February 2008 in which he stated that his back would seize up 2-3 times per month, usually lasting 1-2 days per episode; he also had short-duration back seizures on a daily basis.  The letter is silent in regard to employability.  

The file contains a February 2008 letter from Mr. TR relating that the Veteran's back disability had increased in severity over the past 20 years, and that the Veteran was no longer able to participate in the vigorous physical activities (hunting, hiking and photography) in which he previously engaged.  Mr. TR stated the Veteran was currently pretty much unable to get involved in any physical activities, that he was in obvious pain and could not walk well.  The letter is silent in regard to employment issues.

The Veteran had a VA examination in February 2008 in which he reported having been unemployed for the past 5-10 years due to back problems; specifically, he was unable to function in work environments involving physical labor or protracted sitting or standing.  The examiner performed a clinical examination of the back and also of the jaw, and noted observations in detail, including that the Veteran walked with a normal gait and did not use assistive devices.  The examiner noted the Veteran reported inability to perform manual labor or to sit/stand more than 5-10 minutes, and that this would limit the Veteran's choices; however, the examiner stated the Veteran was in good enough condition to perform some job, given the right occupational environment.  In terms of activities of daily living (ADLs), the examiner stated the Veteran's disability imposed severe limitation on exercise; moderate limitation on recreation and chores; mild limitation on shopping, dressing and toileting; and, no limitation on sports, feeding, bathing or grooming.  Significantly, the examiner did not state the disability "prevents" any ADLs.

The Veteran submitted a letter to VA in July 2008 asserting his back disability caused spasms and cramping making it difficult to move, as well as impairment of gait.  The Veteran asserted he could not continue working because of problems lifting, carrying and climbing ladders for even moderate lengths of time.

The Veteran testified before the Board in February 2011 that after his most recent back surgery in 1986 he had been able to work in only two jobs, one of which  lasted six months and the other only two months.  He was unable to work thereafter because of his back disability with associated stiffening, seizures, and numbness in the legs.  The Veteran stated he currently used a cane for balance and stability.  The Veteran denied getting treatment for the back and stated he could not apply for Social Security disability because he did not have enough employment credits.  The Veteran also testified that his back disability had not increased significantly in severity since the last VA examination cited above.     

On review of the evidence above, the Board finds the criteria for award of a TDIU are not met.  Although the Veteran meets the schedular requirements, the competent and uncontroverted medical opinion of record states his service-connected disability does not preclude all gainful employment; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board notes in that regard that sedentary employment would be consistent with the Veteran's physical disability as documented by the VA examiner and with his education and training level as documented in the VA education file.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record to include the Veteran's testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the question of whether a given medical disorder renders the claimant unemployable is a medical opinion, and lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, although the Veteran has asserted his subjective belief that his back problems render him totally unemployable, the medical evidence of record contradicts his assertion.

Similarly, the Board has considered the statement by Mr. TR.  As a layperson, Mr. TR can certainly provide an eyewitness account of the Veteran's visible symptoms; see Espiritu, 2 Vet. App. 492, 494.  However, Mr. TR's letter makes no mention of the Veteran's occupational capacity and thus provides no evidence supporting entitlement to TDIU.

In sum, based on the evidence and analysis above the Board has found the criteria for TDIU are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
 

ORDER

Entitlement to a TDIU is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


